Case 1:19-cv-03837-VSB Documanke

Met Re aM

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARSH & MCLENNAN AGENCY LLC,

 

Plaintiff,
-against- ORDER TO SHOW CAUSE FOR
A TEMPORARY RESTRAINING
ELMER “RICK” FERGUSON, ORDER AND A PRELIMINARY
INJUNCTION
Defendants.

 

 

Upon the Summons and Complaint, dated April 30, 2019, the supporting Declarations of

Jeff Calder, Mara Crain, A. Michael Weber, Esq., and Douglas A. Wickham, Esq., the exhibits

annexed thereto, and Plaintiffs Memorandum of Law in Support of its Motion for a Temporary

Restraining Order, a Preliminary Injunction and Expedited Discovery, and pursuant to Federal

Rule of Civil Procedure 65, it is hereby:

ORDERED, that Defendant Elmer “Rick” Ferguson (collectively the “Individual

( Defendants”) show cause before this Court, at Room _, United States Courthouse, Southern

Lo District of New York, 500 Pearl Street, New York, New York, on May _, 2019, at

Jectock in the __.m., or as soon thereafter as counsel may be heard, why an order should not be
issued pursuant to Rule 65 of the Federal Rules of Civil Procedure:

i. Enjoining and restraining Defendant, and any person or entity acting in concert with
him or under his supervision, through February 15, 2021, and as extended during any
period that the Defendant has breached his obligations to Plaintiff Marsh &
McLennan Agency LLC (“MMA”), from, soliciting or servicing, or inducing not to
place business with MMA, any clients of MMA with whom Defendant had contact,

or about whom Defendant obtained Confidential Information and Trade Secrets, or
Case 1:19-cv-03837-VSB Document 34 Filed 06/21/19 Page 2 of 4

for whom Defendant was responsible for making (or assisting or supervising the
making of) sales to, or performing or providing (or assisting or supervising the
performance or provision of) services or products on behalf of, MMA, during the last
two (2) years of his employment;

ii, | Enjoining and restraining Defendant, and any person or entity acting in concert with
him or under his supervision, through February 15, 2021, and as extended during any
period that Defendant has breached his obligations to MMA, from soliciting, or
inducing to not place business with MMA, any prospective clients of MMA with
whom Defendant had contact or from whom Defendant solicited business on behalf
of MMA during the last two years of his employment;

iii. Enjoining and restraining Defendant, and any person or entity acting in concert with
him or under his supervision, through February 15, 2021, and as extended during any
period that Defendant has breached his obligations to MMA, from soliciting or
endeavoring to cause MMA employees with whom Defendant came into contact for
business purposes or about whom Defendant obtained Confidential Information and
Trade Secrets to leave employment with MMA;

iv. Enjoining and restraining Defendant, and any person or entity acting in concert with
him or under his supervision, from possessing, using, disclosing or disseminating
MMA’s Confidential Information and Trade Secrets; and

v. Enjoining Defendant, and any person or entity acting in concert with him or under his
supervision, from any other actions in violation of Defendant’s contractual
obligations or fiduciary duties owed to MMA.

ORDERED, that sufficient reason having been shown, pending the hearing of Plaintiff's

application for a preliminary injunction, pursuant to Rule 65 of the Federal Rules of Civil
Case 1:19-cv-03837-VSB Document 34 Filed 06/21/19 Page 3 of 4

Procedure, Defendant, and any person or entity acting in concert with him or under his

supervision, are temporarily restrained and enjoined from:

1,

li.

iii.

iv,

soliciting or servicing, or inducing not to place business with MMA, any clients
of MMA with whom Defendant had contact, or about whom Defendant obtained
Confidential Information and Trade Secrets, or for whom Defendant was
responsible for making (or assisting or supervising the making of) sales to, or
performing or providing (or assisting or supervising the performance or provision
of) services or products on behalf of, MMA, during the last two (2) years of his
employment;

soliciting, or inducing to not place business with MMA, any prospective clients of
MMA with whom Defendant had contact or from whom Defendant solicited
business on behalf of MMA during the last two years of his employment;
soliciting or endeavoring to cause MMA employees with whom Defendant came
into contact for business purposes or about whom Defendant obtained
Confidential Information and Trade Secrets to leave employment with MMA;
possessing, using, disclosing or disseminating MMA’s Confidential Information
and Trade Secrets;

any other actions in violation of his contractual obligations or duty of loyalty or

duty of confidentiality to MMA; and it is further

ORDERED, that the Plaintiff shall be permitted to seek discovery from Defendant on an

expedited basis and take the depositions of Defendant, in New York, between May 2, 2019 and

May 11, 2019, Defendant shall respond to limited document requests pursuant to Fed. R. Civ. P.

34, and, within ten days of the day of this Order, Defendant shail make available for forensic

inspection, his personal computer, his work computer at Teros, his personal and work cellphone,
Case 1:19-cv-03837-VSB Document 34 Filed 06/21/19 Page 4 of 4

any cloud or internet based document storage used by Defendant in a personal or work capacity,
and his personal email account(s) and his email account at Teros: and it is further
ORDERED, that service of a copy of the Complaint, Plaintiff's Memorandum of Law in
Support of its Motion for a Temporary Restraining Order, Preliminary Injunction, and Expedited
Discovery and all supporting declarations and this Order upon Defendant or counsel for
4 Defendant by email before 5:00 p.m. on May __, 2019 shall be deemed sufficient service; and it
is further |
ORDERED, that answering affidavits, if any, must be served by hand or by email on
Plaintiff's attorneys of record in this action no later than 5:00 p.m. on May __, 2019, and reply

affidavits, if any, must be served by hand or by email upon Defendants no later than 5:00 p.m. on

May _, 2019.

 

SO ORDERED:
Dated: April 30, 2019

New York, New York /

 

 
